NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MERLIN INTERNATIONAL, INC.,
Appellant,

V.

JANET A. NAPOLITANO, SECRETARY OF
HOMELAND SECURITY,
Appellee.

2012-1123

Appeal from the Civilian Board of Contract Appeals in
no. 1012,2570.

ON MOTION

ORDER

The Secretary of Home1and Security moves without
opposition to file her brief out of time.

Upon consideration thereof,

IT IS ORDERED THAT:

MERLIN INTERNATIONAL V. DHS 2

The motion is granted

FoR THE CoURT

SEP 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc David C. Aisenberg, Esq.
Domenique G. Kirchner, Esq.

s26

|LED
OUH OF APPEALS FOR
u'S'T(lE\E FEDERAL C!RCUTT

SEP 1 3 2012
JAN HOBBALY
CLEBK